Citation Nr: 1045825	
Decision Date: 12/07/10    Archive Date: 12/14/10

DOCKET NO.  05-30 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) 
benefits pursuant to 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel

INTRODUCTION

The Veteran had active duty service from September 1967 to April 
1969, and he died on August [redacted], 2002.  The appellant is his 
widow.

These matters are before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in December 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in Salt 
Lake City, Utah.  The claims file was permanently transferred to 
the RO in Boise, Idaho, in October 2005.  

The appellant has not requested a hearing before the Board.  She 
initially requested a personal hearing before a Decision Review 
Officer (DRO) at the RO.  See September 2005 substantive appeal 
(VA Form 9).  However, the appellant withdrew this hearing 
request, through her representative, in a February 2006 
statement.  

This case was previously before the Board in May 2008, at which 
point it was remanded for further development.  As discussed 
below, the Board finds that the agency of original jurisdiction 
(AOJ) substantially complied with the remand directives, and a 
further remand is not required under Stegall v. West, 11 Vet. 
App. 268 (1998).  See D'Aries v. Peake, 22 Vet. App. 97, 106 
(2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, 
Dyment v. Principi, 287 F.3d 1377 (2002).


FINDINGS OF FACT

1.  The Veteran died of widely metastatic melanoma, and the 
weight of the evidence does not reflect that he had separate lung 
cancer at the time of death.

2.  The weight of the evidence does not reflect that melanoma was 
incurred or aggravated as a result of military service, nor may 
it be presumed to have been incurred as a result of such service, 
to include as due to Agent Orange exposure.

3.  The Veteran was not receiving, or entitled to receive, 
compensation for any service-connected disability at the time of 
his death.  


CONCLUSIONS OF LAW

1.  The Veteran's death was not principally or contributorily 
caused by a disease or injury that was incurred or aggravated as 
a result of military service.  38 U.S.C.A. §§ 1310, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.312 (2010).

2.  The criteria for DIC benefits pursuant to 38 U.S.C.A. § 1318 
have not been met.  38 U.S.C.A. §§ 1318, 5107 (West 2002); 38 
C.F.R. §§ 3.22, 20.1106 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  Proper VCAA notice must inform 
the claimant of any information and evidence not in the record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  The 
VCAA notice requirements apply to all elements of a claim, 
including the degree and effective date of a disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper 
notice must be provided prior to the initial unfavorable decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 
(2004).  

In the context of a DIC claim, proper notice must include a 
statement of the conditions (if any) for which the veteran was 
service-connected at the time of death, an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition, and an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service-
connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  

Here, the Veteran was not service-connected for any disabilities 
at the time of his death.  The appellant was advised in an 
October 2002 letter, prior to the initial unfavorable rating 
decision, of the evidence and information necessary to establish 
service connection for the cause of the Veteran's death, i.e., 
that a disability that caused or contributed to his death was 
incurred or aggravated as a result of service.  In February 2003, 
the appellant was further advised of the evidence and information 
necessary to substantiate her claim for DIC benefits under 
38 U.S.C.A. § 1318.  The appellant was subsequently advised of 
her and VA's respective responsibilities in obtaining evidence 
and information in support of her claims, as well as the evidence 
and information necessary to establish a disability rating and an 
effective date.  See letters dated in May 2005 and May 2008.  
Although several of these notices were sent after the initial 
adjudication of the appellant's claims, this timing defect was 
cured by the subsequent readjudication of her claims, including 
in a July 2010 supplemental statement of the case.  See Mayfield 
v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006); Prickett 
v. Nicholson, 20 Vet. App. 370, 377 (2006).  

The Board notes that the appellant has not been provided with 
specific notice as to the evidence and information necessary to 
establish service connection for a disability based on Agent 
Orange exposure.  However, she and her representative have 
demonstrated actual knowledge of such requirements.  As discussed 
below, they have cited to applicable regulations; argued that the 
Veteran died of lung cancer, which is a listed presumptive 
disease, and that melanoma should be included among the listed 
presumptive diseases related to Agent Orange exposure; and 
submitted evidence in support of such arguments.  Furthermore, 
the appellant has not alleged any prejudice as a result of any 
defects in the notice she received.  

Accordingly, the appellant has been provided adequate VCAA 
notice, in accordance with both Dingess/Hartman and Hupp, and the 
essential fairness of the adjudication was not affected by any 
possible notice defects.  See Shinseki v. Sanders, 129 S.Ct. 
1696, 1705-06 (2009); Sanders v. Nicholson, 487 F.3d 881, 889 
(2007).

With respect to the duty to assist, service treatment records 
dated from September 1967 to April 1969 have been obtained and 
considered.  As the Veteran reported additional service in the 
U.S. Army from March 1977 to July 1977 in connection with a 
service connection claim prior to his death, the AOJ was directed 
in the prior remand to attempt to verify any second period of 
service and obtain any service treatment records from that 
period.  The AOJ requested verification of service in the Army 
from March 1977 to July 1977, and the National Personnel Records 
Center (NPRC) responded that there were no Army records for the 
Veteran, but there were records available from the U.S. Marine 
Corps.  The AOJ resubmitted a request for verification of the 
Veteran's periods of service under the U.S. Marine Corps, and the 
NPRC indicated that the only period of service was from September 
1967 to April 1969, and all service treatment records had been 
sent.  

The Board notes that the Veteran and the appellant both indicated 
that he served in the U.S. Marine Corps Reserves, which may 
account for the additional reported service from March 1977 to 
July 1977.  See July 2002 claim from Veteran; December 2009 
response from appellant.  Although it does not appear that a 
specific search has been made for any records from the Reserves, 
there is no indication that any such records would provide 
further support for the appellant's claims.  Specifically, 
neither the Veteran nor the appellant reported any pertinent 
complaints or treatment during that period of time.  Rather, they 
both reported treatment only within the first two years after 
active duty service (or in 1970 or 1971), in 1989, and from June 
2002 to the time of the Veteran's death.  See July 2002 report of 
contact from Veteran; August 2002 and June 2010 statements from 
appellant.  As such, the Board finds that the appellant has not 
been prejudiced by the absence of any possibly outstanding 
service treatment records from the Reserves, and the AOJ 
substantially complied with this remand directive.

Concerning post-service treatment, there is no indication that 
the Veteran received any disability benefits from the Social 
Security Administration pertinent to the claims on appeal.  
Further, VA treatment records dated from June 2002 through August 
2002 have been obtained and considered.  In compliance with the 
prior remand, the AOJ requested copies of any outstanding VA 
hospital summaries or outpatient treatment reports, to include as 
to a surgery approximately 13 years prior to the Veteran's death.  
No other VA treatment records were found.  This is consistent 
with the appellant's statement in September 2005 that the 
Veteran's previous treatment for moles was from private 
providers, and he first sought VA treatment when the melanoma had 
metastasized, or in 2002.  In further compliance with the remand 
directives, the AOJ requested the appellant to identify and 
provide a release for any pertinent, outstanding private 
treatment records, or to provide any such records.  See May 2008 
and March 2010 letters.  The appellant responded in June 2010 
that no further records were available.

The Board notes that the appellant's representative argues that 
it is impossible to state that the Veteran did not die of lung 
cancer, as separate from his metastatic melanoma, because an 
autopsy was not performed.  See September 2010 informal hearing 
presentation (IHP).  In this regard, VA's General Counsel has 
advised that the duty to assist in a claim for DIC benefits may 
include conducting or providing for an autopsy, within the limits 
of the authority conferred by 38 C.F.R. § 17.170, when an autopsy 
is necessary to the determination of such claim.  Specifically, 
if a deceased veteran's remains are available, the determination 
as to whether an autopsy is warranted should be made on a case-
by-case basis upon consideration of all relevant factors.  
However, the duty to assist a DIC claimant does not include a 
duty to order disinterment of a veteran's buried remains.  See VA 
O.G.C. Adv. Op. No. 9-2009 (2009).  Here, there is no indication 
that the Veteran's remains were available at any time during the 
course of the appeal.  Moreover, no medical professional has 
indicated that an autopsy would render any information in support 
of the claim.  Rather, as discussed below, two professionals have 
opined that it is highly likely that the Veteran's pulmonary 
abnormalities or metastases were due to the metastasis of 
melanoma.  As such, the Board finds that VA is not required to 
order or provide interment of the Veteran's remains, or an 
autopsy of such remains.

In further compliance with the prior remand, a VA medical opinion 
was obtained as to the cause of the Veteran's death in May 2010.  
The examiner specifically addressed the likely origination point 
of the Veteran's metastatic melanoma and lung cancer, as well as 
whether the cause of death was related to his period of active 
service, manifested to a compensable degree within a year after 
service, or was related to any in-service herbicide exposure.  
The examiner also addressed the opinion provided by the Veteran's 
VA treating provider, and supplied a complete rationale for all 
conclusions reached.  The Board notes that the appellant's 
representative previously requested that the case be submitted 
for an opinion from an independent medical examiner or the Armed 
Forces Institute of Pathology as to whether the Veteran's lung 
cancer was the result of Agent Orange exposure or was 
metastasized from other areas of body.  See April 2008 IHP.  
However, there is no indication that the May 2010 VA examiner was 
not qualified to render such opinion, or that his opinion is 
inadequate in any way.  Therefore, the Board finds that no 
further opinion as to the cause of the Veteran's death is 
necessary, and the medical evidence of record is sufficient for a 
fair adjudication of the appellant's claims.

For the foregoing reasons, the Board finds that the AOJ 
substantially complied with the prior remand directives.  See 
D'Aries, 22 Vet. App. at 106.  Additionally, in the circumstances 
of this case, a further remand would serve no useful purpose, as 
it would unnecessarily impose additional burdens on VA with no 
benefit to the appellant.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
VA has satisfied its duties to inform and assist the appellant at 
every stage in this case, at least insofar as any errors were not 
harmful to the essential fairness of the proceedings.  As such, 
the appellant will not be prejudiced by a decision on the merits 
of her claims at this time.

II. Analysis

A.	 Cause of Death

Service connection for the cause of a veteran's death will be 
granted where the evidence shows that a service-connected 
disability was either a principal or a contributory cause of 
death.  A disability will be considered the principal cause of 
death when such disability, singly or jointly with some other 
condition, was the immediate or underlying cause of death or was 
etiologically related thereto.  A disability will be considered a 
contributory cause of death when it contributed substantially or 
materially to death, combined to cause death, or aided or lent 
assistance to the production of death.  The evidence must 
establish that there was a causal connection to the death, not 
merely that the disability casually shared in producing death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, all reasonable doubt will be resolved in favor of the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

Here, the Veteran had not been granted service connection for any 
disabilities at the time of his death on August [redacted], 2002.  His 
death certificate reflects a cause of death of widely metastatic 
melanoma, with an interval of "years" between onset and death, 
and no identified significant conditions contributing to death.  

The appellant and her representative assert that melanoma should 
be presumptively service-connected as a result of the Veteran's 
exposure to Agent Orange during service in Vietnam.  
Alternatively, they argue that the Veteran died of lung cancer, 
as separate from metastatic melanoma, which is subject to 
presumptive service connection due to such Agent Orange exposure.  
See, e.g., September 2005 and April 2010 letters, February 2006 
VA Form 646, September 2010 IHP.  

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Where a disease is 
diagnosed after discharge, service connection may be granted when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 U.S.C.A. 
§ 1113(b); 38 C.F.R. § 3.303(d).  

VA regulations provide that, if a veteran served in Vietnam during 
the period from January 9, 1962, to May 7, 1975, he or she will be 
presumed to have been exposed to herbicides (Agent Orange) during 
such service.  Further, certain diseases, including lung cancer, 
will be presumed service-connected due to such exposure, even if 
there is no record of the disease during service.  38 C.F.R. 
§§ 3.307(a)(6), 3.309(e).  

Here, the evidence of record reflects that the Veteran served in 
Vietnam from March 1968 to March 1969, within the applicable time 
period under 38 C.F.R. § 3.307(a)(6).  See July 2002 response 
from NPRC.  As such, he is presumed to have been exposed to 
herbicides coincident with such service.  However, the Board 
finds that the Veteran's death was not principally or 
contributorily caused by a disease that is subject to presumptive 
service connection based on such herbicide exposure.  

In this regard, the preponderance of the evidence establishes 
that the Veteran's death was caused by melanoma, and not by a 
separate lung cancer.  As noted above, the death certificate 
reflects a cause of death of widely metastatic melanoma, with no 
significant contributing condition.  Further, in a November 2002 
letter, the Veteran's treating VA hematology/oncology physician 
opined that his death was due to metastatic melanoma.  The 
physician stated that pulmonary involvement was assumed based on 
abnormal imaging studies, and that the probability is "extremely 
high" that these abnormalities were the result of lung 
involvement by metastatic melanoma.  The May 2010 VA examiner 
agreed with this opinion and stated that it is "highly likely" 
that the Veteran's pulmonary metastases were secondary to his 
malignant melanoma.  She further opined that there was "no 
evidence to suggest that this was a separate lung cancer outside 
of the malignant melanoma."

Because of the medical complexity of the matter at issue, the 
appellant and her representative, as lay persons, are not 
competent to testify as to the existence of lung cancer or the 
cause of the Veteran's death.  The nature of Veteran's disorders 
requires specialized knowledge, training, or experience.  See 
Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The Board notes 
that the treating VA physician stated that he could not conclude 
"with absolute certainty" that there was not also a separate 
lung cancer because a biopsy was not performed.  However, the 
mere possibility of the existence of a separate lung cancer does 
not establish entitlement to presumptive service connection for 
such disease.  Rather, as discussed above, the preponderance of 
the evidence establishes that the Veteran died of metastatic 
melanoma, with lung involvement.  See 38 C.F.R. § 3.102.

The appellant acknowledges that melanoma is not listed as a 
disease subject to presumptive service connection due to 
herbicide exposure under 38 C.F.R. § 3.309(e).  However, she 
argues that melanoma should be included as a presumptive disease.  
The appellant relies primarily on a May 1990 report from Admiral 
Zumwalt to VA's Secretary and a February 2004 article from the 
Journal of Environmental Medicine, both of which discuss the 
purported relationship between Agent Orange exposure and 
melanoma.  See September 2005 letter.

The Board is bound by applicable laws and regulations.  VA's 
Secretary is tasked with determining whether presumptive service 
connection is warranted for a disease as a result of herbicide 
exposure, based on all available sound medical and scientific 
information.  See 38 U.S.C.A. § 1116(b),(c).  Further, 
presumptive service connection on such basis may not be granted 
for any condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See, e.g., 68 Fed. Reg. 27630 (May 20, 2003).  The 
Secretary has repeatedly determined that presumptive service 
connection is not warranted for melanoma (and other skin cancers) 
based on herbicide exposure.  See, e.g., id.; 72 Fed. Reg. 32395 
(June 12, 2007); 75 Fed. Reg. 32540 (June 8, 2010).  

Moreover, the May 2010 VA examiner opined that there is no 
objective evidence of a causal association between herbicide 
exposure and malignant melanoma, with specific reference to 
Admiral Zumwalt's May 1990 report and extensive reviews conducted 
by the National Institutes of Health.  The examiner explained 
that the typical causes for malignant melanoma are ultraviolet 
light and genetic causes.  

Accordingly, for the foregoing reasons, the evidence of record 
does not establish entitlement to presumptive service connection 
for the cause of the Veteran's death based on herbicide exposure.  
See 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

As melanoma is a malignant tumor, the Board has also considered 
whether presumptive service connection is warranted for the cause 
of the Veteran's death on the basis of a chronic disability.  
Certain chronic diseases, including malignant tumors, will be 
presumed to have been incurred in or aggravated by service if they 
manifest to a compensable degree within one year after separation 
from service, even if there is no evidence of such disease during 
service.  38 C.F.R. §§ 3.307, 3.309(a).  

In this regard, the evidence of record does not establish any 
complaints, treatment, or diagnosis for any malignant tumor, to 
include moles, during the Veteran's service or within one year 
after his discharge in April 1969.  The Board notes that the 
Veteran was noted to have a left eye skin graft in his entrance 
and exit examinations.  He subsequently reported that this was 
due to removal of a hairy nevus during childhood, and his VA 
provider noted that there is a 4-6 percent possibility of 
developing melanoma at the site of a hairy nevus removal.  See 
June 2002 treatment record.  However, there is no indication of 
any malignant tumor or other symptoms around the left eye during 
service or within one year after service.  

The Board further notes that the Veteran, prior to his demise, 
and the appellant have reported that he was treated for sores and 
infections on the feet and legs during service, which he was told 
was "jungle rot."  They have also reported that the Veteran had 
one or two moles removed within one or two years after discharge 
from service.  See July 2002 report of contact from Veteran, 
August 2002 and April 2010 statements from appellant.  Although 
there is no available documentation of such treatment, the 
Veteran (prior to his death) was competent to report his 
observable skin symptoms, as well as treatment for such symptoms 
and what his treating providers told him.  See Layno v. Brown, 
6 Vet. App. 465, 469-71 (1994); Jandreau v. Nicholson, 492 F.3d 
1372, 1376-77 (Fed. Cir. 2007).  Further, as the Veteran engaged 
in combat during service, and such statements are consistent with 
the circumstances of his service, his lay statements were 
sufficient to establish that he had experienced the reported 
symptoms during service.  See copy of combat award; see also 38 
C.F.R. § 3.304(d).

Nevertheless, there must still be competent evidence of a nexus 
between such symptoms and the disability in question.  See Dalton 
v. Nicholson, 21 Vet. App. 23 (2007).  Given the medical 
complexity of the Veteran's disorder, neither he, before his 
death, nor the appellant are competent to testify as to a 
diagnosis or the cause of his symptoms during and shortly after 
service, as the nature of his skin condition, and especially a 
malignant tumor, requires specialized training, experience, or 
knowledge as to such issue.  See Barr, 21 Vet. App. at 308.  
Moreover, neither the Veteran nor the appellant have claimed that 
any symptoms during service or within one year following 
discharge were diagnosed as malignant tumor, to include melanoma.  
Rather, both the Veteran and the appellant have reported that he 
was first diagnosed with melanoma in approximately 1989, when he 
had a mole removed from his foot.  See June and July 2002 VA 
treatment records; August 2002 and April 2010 statements from 
appellant.  Similarly, upon review of the entire claims file, the 
May 2010 VA examiner opined that the likely onset of the 
Veteran's melanoma that resulted in his death was in 1989, 
although it was possible that there was a secondary episode in 
2002, as it was so long after the first melanoma was excised.  
Further, the VA examiner opined that it was less likely than not 
that melanoma was present on active duty or within one year after 
discharge from service.  

For the foregoing reasons, the weight of the evidence does not 
establish that any skin symptoms during service, or within one 
year after discharge, were related to any malignant tumor (to 
include melanoma) or manifested to a compensable degree at that 
time.  Therefore, the evidence does not warrant presumptive 
service connection for the cause of the Veteran's death on the 
basis of a chronic disability.  See 38 C.F.R. §§ 3.307(a)(3), 
3.309(a).  

Additionally, the Board has considered whether service connection 
for the cause of the Veteran's death is warranted on a direct 
basis.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 
1994).  Generally, to establish direct service connection, there 
must be medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  38 C.F.R. § 3.304; see also Barr, 21 Vet. 
App. at 307.  However, if a condition was noted during service, 
the nexus element may be established based on competent medical 
or lay evidence of continuity of symptomatology.  38 C.F.R. § 
3.303(b); Barr, 21 Vet. App. at 307.

As noted above, there were no complaints of any moles or any 
symptoms or diagnosis of melanoma during service.  Further, the 
May 2010 VA examiner opined that it is less likely than not that 
the melanoma that resulted in the Veteran's death was related to 
his period of active service.  There is no competent, 
contradictory evidence in this regard.  As such, the evidence of 
record does not establish that the Veteran's cause of death was 
directly caused by service.  See 38 C.F.R. § 3.304.  

Similarly, the evidence of record does not establish symptoms of 
melanoma during service and continuously since that time.  
Rather, there is evidence of moles only in 1970 or 1971 and in 
1989, and the Veteran was diagnosed with melanoma in 1989 and 
2002.  As such, direct service connection for the cause of his 
death is not warranted based on continuity of symptomatology.  
See 38 C.F.R. § 3.303(b).

In summary, the Board finds that the Veteran's death was caused 
by metastatic melanoma.  Further, the Board concludes that such 
disease was not directly incurred or aggravated as a result of 
service, nor may it be presumed to have been incurred or 
aggravated during such service, to include as due to Agent Orange 
exposure.  Therefore, service connection for the cause of the 
Veteran's death must be denied.

B.	 DIC pursuant to 38 U.S.C.A. § 1318

Where a veteran dies of nonservice-connected causes, a surviving 
spouse or child may receive DIC benefits pursuant to 38 U.S.C.A. § 
1318 in the same manner as if the veteran's death was service-
connected if certain conditions are met.  Specifically, the 
veteran must not have died as the result of his or her own willful 
misconduct and, at the time of death, must have been receiving, or 
entitled to receive, compensation for a service-connected 
disability that was (1) rated by VA as totally disabling for a 
continuous period of at least ten years immediately preceding 
death; or (2) rated by VA as totally disabling continuously since 
the veteran's release from active duty and for a period of at 
least five years immediately preceding death; or (3) rated by VA 
as totally disabling for a continuous period of not less than one 
year immediately preceding death, if the veteran was a former 
prisoner of war who died after September 30, 1999.  The total 
disability rating may be based on either schedular considerations 
or on unemployability.  38 U.S.C.A. § 1318; 38 C.F.R. § 3.22.

In this case, the appellant is the Veteran's surviving spouse, 
and there is no indication that his death was due to his own 
willful misconduct.  However, the Veteran was not service-
connected for any disabilities at the time of death, nor was he 
entitled to receive such compensation.  As relevant to this case, 
"entitled to receive" means that a veteran filed a claim for 
disability compensation during his or her lifetime and would have 
been receiving total disability compensation at the time of death 
for the period as specified above but for clear and unmistakable 
error (CUE) committed by VA in a decision on such claim.  
38 C.F.R. § 3.22(b).  

Here, the Veteran filed a claim for service connection for lung 
cancer, melanoma of the left foot, and "liver melanoma" in July 
2002.  There is no indication that he had applied for, or been 
denied, service connection for any disabilities prior to that 
time.  In rating decisions issued later that same month, the 
Veteran was granted a total and permanent rating for the purposes 
of nonservice-connected pension based on such disabilities, 
effective July 9, 2002, the date his claim was received.  
However, all three service connection claims were denied.  

This decision was not appealed, and the appellant has not claimed 
that it was the product of CUE.  Moreover, even if service 
connection had been granted and a total disability evaluation had 
been assigned, the Veteran would only have been entitled to 
receipt of such compensation effective as of July 2002, the date 
of his claim, or less than two months prior to his death.  
Therefore, the criteria under 38 U.S.C.A. § 1318 have not been 
met, and the appellant's claim must be denied.

As the preponderance of the evidence is against the appellant's 
claims, the benefit of the doubt doctrine does not apply and the 
claims must be denied.  38 U.S.C.A. § 5107.  In denying the 
appellant's claims, the Board does not wish to diminish the 
Veteran's military service in any way.  Although the Board is 
sympathetic, the claims must be denied under the applicable law.  
The Board has no authority to grant claims on an equitable basis 
and, instead, is constrained to follow the specific provisions of 
law.  See 38 U.S.C.A. § 7104 (West 2002); Taylor v. West, 11 Vet. 
App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 
(1994).




ORDER

Service connection for the cause of the Veteran's death is 
denied.

DIC benefits pursuant to 38 U.S.C.A. § 1318 are denied.




____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


